DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (WO 2020/129495 A1).
In regards to claim 1, Aoki teaches a method for controlling pressure in a vehicle thermal management system (see abstract and fig. 16) including a heating, ventilation, and air conditioning (HVAC) subsystem (at least compressor 2, condenser 7) including a battery cooling subsystem (at least chiller 64, circuit 66, 67, 68, and circuit 67-71, see fig. 71), a battery chiller (chiller 64), and a second expansion valve (valves 68, 69), the method comprising: determining, by a controller (at least controllers 32, 45, 73), whether only a battery pack of the battery cooling subsystem is cooled (battery cooling only mode by the control device, see abstract, fig. 9 and page 12); stopping, by the controller, an operation of a compressor of the HVAC subsystem when it is determined that only the battery pack is cooled (this is a contingent limitation in a method claim, see MPEP 2111.04; however, stopping the compressor 2 based on the end of battery cooling mode, see page 17, paragraph 3); determining, by the controller (32), whether a noise generation condition is satisfied after stopping the operation of the compressor (large amount of noise experienced by opening of the shut off valve 35 by the controller 32, when switching from the battery cooling only mode to the air conditioning mode, see page 16, where the compressor is stopped at the end of battery cooling mode, see page 17, paragraph 3); and opening, by the controller, the second expansion valve when it is determined that the noise generation condition is satisfied (this is a contingent limitation in a method claim, see MPEP 2111.04; however, valve 69 is opened for the air conditioning priority and battery cooling mode after determining that the valve 35 is open, see page 16, paragraphs 6-7 and figs. 8-9), wherein: the noise generation condition is a condition in which noise is generated in the first expansion valve when a shut-off valve is opened (this is a contingent limitation in a method claim, see MPEP 2111.04; however, large amount of noise experienced at the first expansion valve 8 by opening of the shut off valve 35 by the controller 32, see page 16), the HVAC subsystem further includes an evaporator (evaporator 9, see page 3, paragraph 2 and fig. 1), the compressor (2), a condenser (4), a first expansion valve (8) located upstream of the evaporator (see fig. 1), and a refrigerant loop fluidly connected to the shut-off valve (see at least 13G, 13E, 13B, 13, connected to valve 35, see fig. 1), the shut-off valve (35) configured to block or unblock flow of a refrigerant into the first expansion valve (by opening or closing valve 35), the battery cooling subsystem includes a battery coolant loop (at least circuit 61 see fig. 1) fluidly connected to the battery pack (via 66 and 62, connected to battery 55), the battery chiller (64) is configured to transfer heat between a branch conduit (at least pipes 67-71), which branches off from the refrigerant loop (from 13B, 13C, see fig. 1), and the battery coolant loop (at 64, see fig. 1, abstract and page 5, paragraph 2), and the second expansion valve (68, 69) is located upstream of the battery chiller in the branch conduit (see fig. 1).
In regards to claim 2, Aoki as modified teaches the limitations of claim 2 and further discloses that by the controller, compressor operates (compressor 2 operational), the shut-off valve is closed (valve 35 closed), and the second expansion valve is opened (valves 68, 69, opened) when only the battery pack is cooled (this is a contingent limitation in a method claim, see MPEP 2111.04; however, battery cooling operation by circuit 61, see fig. 9).
In regards to claims 3 and 4, Aoki teaches the limitations of claims 3 and 4 and further teaches determining that a differential pressure between an upstream side pressure and a downstream side pressure of the first expansion valve (35A, see page 19, paragraph 8) is higher than a reference differential pressure (determining pressure difference Delta_Pv across the first expansion and shut off valve 35A being higher than a predetermined value Pvo for adjusting the valve opening, see page 19, paragraph 9 – page 20, paragraph 2).
In regards to claim 5, Aoki teaches the limitations of claim 5 and further teaches determining that a temperature of the refrigerant circulating through the refrigerant loop (heat exchanger temperature TXO) is higher than a reference temperature (controller 32 determines if TXO higher than a predetermined temperature, see page 13, paragraph 7; also temperature measured at 43, Ts-43 being higher than the temperature at 44, Ts-44, see fig. 1).
In regards to claim 6, Aoki teaches the limitations of claim 6 and further teaches repeatedly determining, by the controller, whether the noise generation condition is satisfied after the second expansion valve is opened (since the controller is configured to determine the noise generation condition and open the second expansion valve, see rejection of claim 1, the controller is configured to continuously and repeatedly perform the subsequent steps of determining noise condition after the first/previous opening of the second expansion valve, see figs. 5-9 and pages 11 and 13) and a predetermined time has elapsed (battery cooling, and normal air-conditioning modes performed repeatedly after passing of at least time t3, see page 18, paragraphs 2-4; and figs. 16-21).
In regards to claim 7, Aoki as modified teaches the limitations of claim 7 and further discloses that by the controller, closing the second expansion valve (68, 69, closed), opening the shut-off valve (35 open), and operating the compressor (compressor 2 operational) when it is determined that the noise generation condition is not satisfied (this is a contingent limitation in a method claim, see MPEP 2111.04; however, normal cooling cycle established through the HVAC system when the battery cooling system is disconnected from the refrigerant loop due to unsatisfied pressure conditions, see fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                                                                            
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763